Citation Nr: 1033400	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim was previously remanded by the Board in July 
2009 so that proper notice could be sent to the Veteran.  Notice 
meeting the requirements of Kent v. Nicholson, 20 Vet. App. 1 
(2006), 20 Vet. App. 1 (2006) was sent to the Veteran in October 
2009.

In January 2010, the RO obtained additional private medical 
records from Terrell State Hospital.  These records discuss 
treatment of the Veteran for schizophrenia in April 2004 at Green 
Oaks Hospital.  Copies of treatment records of the Veteran at 
Green Oaks Hospital are not in the Veteran's claims file and have 
not been requested.  These records must be requested prior to 
consideration of the Veteran's claim by the Board.  See 38 C.F.R. 
§ 3.159(c).

The Veteran receives continuing psychiatric treatment with the VA 
and his most recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated from March 19, 2010, to present.

2.  Send the Veteran a letter requesting that 
he provide the necessary authorization so 
that copies of his records of treatment at 
Green Oaks Hospital in April 2004 may be 
obtained.

3.  After conducting any additional indicated 
development, reconsider the Veteran's claim.  
If the benefit sought on appeal is not 
granted, the Veteran and his representative 
should be provided a supplemental statement 
of the case and be allowed the appropriate 
time for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


